I respectfully dissent from the resolution of the first and second assignments of error. I believe the trial court abused its discretion in denying class certification without permitting discovery on that issue.
Case law recognizes that discovery may be necessary to support a motion for class certification. See Warner v. WasteMgt., Inc. (1988), 36 Ohio St.3d 91, 94, 521 N.E.2d 1091, 1094;Amato v. Gen. Motors Corp. (1982), 11 Ohio App.3d 124, 130, 11 OBR 203, 210, 463 N.E.2d 625, 631, fn. 8; Oppenheimer Fund, Inc.v. Sanders (1978), 437 U.S. 340, 351, 98 S.Ct. 2380, 2389,57 L.Ed.2d 253, 265, fn. 13. In Warner, supra, 36 Ohio St.3d at 94,521 N.E.2d at 1094, the Supreme Court stated, "typically, there is a hearing [to determine class certification], accompanied by extensive documentation, depositions, admissions, interrogatories, affidavits and oral testimony." Rulings on discovery motions as well as class certification motions are left to the sound discretion of the trial judge. Marks v. C.P. Chem.Co. (1987), 31 Ohio St.3d 200, 31 OBR 398, 509 N.E.2d 1249;Rossman v. Rossman (1975), 47 Ohio App.2d 103, 1 O.O.3d 206,352 N.E.2d 149. An abuse of discretion implies "an attitude on the part of the trial court that is unreasonable, arbitrary, or unconscionable." Marks, supra, 31 Ohio St.3d at 201, 31 OBR at 399, 509 N.E.2d at 1252. *Page 774 
In the instant case, the trial court held a hearing on plaintiff's Civ.R. 23 certification motion before permitting discovery. At this proceeding, the court told the plaintiff and her attorney:
"THE COURT: You see, there is a danger here, in that someone outside of the legal profession might feel that lawyers bring these class actions for their own benefit and not for the benefit of the members of the class, and that's always a danger and something we would not want the public to perceive, and so it would seem to me that you would be better advised to ascertain from your client exactly what it was that she had before we invade the province of a business, which I don't know how long it's been in business, but I presume it's been there a long time, and as you say, it has three stores, and it's entitled to a presumption at least that it's a reputable place. I've never been there.
"* * *
"THE COURT: * * *
"The rule, as I understand it, which underlies the filing of every complaint or the filing of every lawsuit, is that the Plaintiff must have a case and be able to establish a case and not simply make allegations against reputable people or reputable businesses and then march into the premises of a presumably reputable Defendant and proceed to search the place.
"* * *
"MR. SCHULMAN: We don't dispute that, Your Honor.
"However, the rule also is that the Plaintiff is not required to have all of its documentary evidence in place before it files.
"In this case, we had no source of that information, other than the Defendant, and we've asked them for it. They refused to produce it.
"THE COURT: Well, what you're saying here is that on the basis of a claim made by a disgruntled customer, I presume a disgruntled customer, you proceed and put the Defendant, again, giving them the benefit of the doubt, a presumably reputable business, to the task of proving her case, which she can't prove it [sic] herself?
"MR. SCHULMAN: No, I don't agree with that, Your Honor.
"THE COURT: Well, isn't that what you're doing?
"MR. SCHULMAN: Well, Your Honor —
"THE COURT: I mean, you make allegations here.
"You know what happened to the medical profession when lawyers proceeded to make allegations against them and they ultimately had to dismiss or be dismissed in such a large proportion of the cases, that the Legislature and insurance industry and medical profession and everybody else got all excited *Page 775 
about the whole thing, and in a lot of ways our profession didn't come out looking too good.
"Now we have a situation where a disgruntled customer, I presumed she's disgruntled, buys a ring and searches for a reason to rescind the contract or — well, did she ever go back to them and ask them to rescind it, give her money back?
"* * *
"THE COURT: Just because you have one disgruntled customer, I don't know that one disgruntled customer is privileged, even under the broad provisions of our class action rule, to go in and invade a legitimate business and force them to divulge all of that.
"MR. SCHULMAN: Well, we need that, Your Honor, and we've asked for that, and in granting the protective order, I assume that you've decided we can't get it.
"THE COURT: I don't think you're privileged to go in and get it. I don't think you can take one disgruntled customer and disrupt an entire business that's been here for many years.
"And there are no allegations that it's one of these telemarketing-type operations, where everybody knows they're high rollers and fast-buck people.
"As you stated, they have three stores. I know that one of them is in the Great Northern Shopping Center. I don't know, do they still have the one over on Prospect?
"MR. BRAVO: No.
"THE COURT: No. I haven't been up there for a while.
"MR. SCHULMAN: Your Honor, I just feel as though you've decided that we can't find out about this information because they're already determined to be a reputable business.
"We need to get this information in order to prove they are not a reputable business.
"THE COURT: Don't misunderstand me. I'm just talking off the top of my head here so that you will have some idea of at least how this one individual is thinking.
"And I found out pretty much I think the way jurors think and other judges think, and I think you ought to know that.
"I don't think that the law requires — you know, business today is so put upon by Government through regulations, taxes, all of these agencies that are brought to bear upon ordinary little businesses from the State, local and Federal Governments, that for a Court now to order them to open their books *Page 776 
and spend all this time because one lady feels that, although she likes the ring and she feels that she got a good value on it, she didn't get as much of a good value as she thinks she ought to have gotten and she thinks that Sol Bergman would not have priced this as high as they said they would.
"Well, that's only her guess at that, and I don't know that that is sufficient to require Sol Bergman to, as I say, submit to a search, a virtual search and seizure of its trade secrets, its business records and so on.
"As I said, we require a lot more than that when a judge signs a search warrant to authorize a search in a known drug house. The police have to have more than that.
"And so as I say, I haven't made a decision on this. I'm just giving you my immediate impression. Perhaps when I read your brief and the case law that you have cited I will say, `well, the law is on your side here,' and that will be it.
"But class actions, I remember when they came on the scene — we can go off the record here."
The trial court appeared to believe that the defendant was entitled to a presumption that it was a "reputable business" and, therefore, the plaintiff was foreclosed from any discovery. Furthermore, the trial court clearly displayed an arbitrary attitude toward the plaintiff. In this regard, the court abused its discretion. Without discovery, the plaintiff was precluded from supporting her class certification motion. For example, in denying the Civ.R. 23 motion, the court stated that plaintiff and her attorney "* * * are not aware of any other `purchasers' who claim to have been defrauded or treated unfairly by the defendant." See trial court's journal entry dated October 9, 1989 at page 2.
In Ojalvo v. Bd. of Trustees of Ohio State Univ. (1984),12 Ohio St.3d 230, 12 OBR 313, 466 N.E.2d 875, the Supreme Court noted, "as a practical matter many potential claimants would never realize they were entitled to pecuniary redress * * *."Id. at 234, 12 OBR at 317, 466 N.E.2d at 878. The court went on to state:
"If we were to accept the Court of Claims hypothesis that alleged class members must have either sought intervention prior to class certification or have initiated a compensable suit before class action certification we would create a `Catch 22' to preclude all class actions. Someone has to initiate a suit for the first time. By saying, in effect, that no suit can be filed until that suit has already been filed is illogical and unreasonable. Such a result is contrary to the basis for Civ.R. 23 and contravenes the intent behind class actions." Id. at fn. 2. *Page 777 
Only after discovery will the plaintiff in this case be able to identify those individuals who purchased rings during the "half-price" sale. As to the other Civ.R. 23 factors, the trial court's ruling also was premature. Whether common questions of fact and law exist, and whether a class action is a superior vehicle can be determined only after the plaintiff obtains discovery.
I would reverse the trial court's ruling, and remand for discovery and reconsideration of the class certification issue. I note that, on remand, the court could narrow the discovery requests to address only those documents relevant to the class issues.